Franklin W. Hoy, Jr. v. Ruth P. Hoy, now Pearce















IN THE
TENTH COURT OF APPEALS
 

No. 10-99-048-CV

     FRANKLIN W. HOY, JR.,
                                                                              Appellant
     v.

     RUTH P. HOY, n.k.a. RUTH P. PEARCE,
                                                                              Appellee
 

From the 82nd District Court
Robertson County, Texas
Trial Court # 96-04-75,081 CV
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Appellee Ruth P. Hoy, now Ruth P. Pearce, filed suit in Robertson County, Texas to enforce
and recognize a judgment in her favor from a court in Virginia against Franklin W. Hoy, Jr.  After
a hearing, the trial court ordered that the Virginia judgment was entitled to full faith and credit
under the laws of the State of Texas.  Hoy appeals the trial court’s order.  
      Hoy filed a notice of appeal on March 1, 1999.  The clerk’s record was filed in this Court on
May 7, 1999, and the reporter’s record was filed on July 19, 1999.  Although Hoy’s brief was due
on August 18, 1999, no appellant’s brief has been filed.  Tex. R. App. P. 38.6(a). 
      Appellate Rule 38.8(a)(1) provides that if an appellant fails to timely file his brief, the Court
may:
dismiss the appeal for want of prosecution, unless the appellant reasonably explains the
failure and the appellee is not significantly injured by the appellant’s failure to timely file
a brief.

Id. 38.8(a)(1).
      More than thirty days have passed since Hoy’s brief was due.  We notified him of this defect
by letter on August 31, 1999.  Id. 42.3, 44.3.  He has not responded to our letter requesting an
extension or showing grounds for continuing the appeal, nor has he provided a reasonable
explanation for failing to file a brief.  Id. 42.3, 38.8(a)(1).  Therefore, this appeal is dismissed for
want of prosecution.  Id. 38.8(a)(1).
                                                                         PER CURIAM
Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Dismissed for want of prosecution
Opinion delivered and filed October 13, 1999
Do not publish